Remarks
Claims 1-42 are pending.  
Claims 11-19 and 30-42 are withdrawn from consideration.  
Claims 1-10 and 20-29 are rejected below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/19/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
NPL #14 is not present in the file.  

Election/Restrictions
Claims 11-19 and 30-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/26/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to an apparatus, but fail to include any inherently physical components.  Both a processor and a network interface may be software/virtual and the instant application does not define either as being solely physical.  Therefore, the claims are directed to an apparatus that has no hardware/physicality.  In order to be statutory as an apparatus, the claim must distinguish itself based on physical components.  

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10, 20-23, 25-27, and 29 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Agarwal (U.S. Patent Application Publication 2013/0007239).

Agarwal discloses apparatus comprising:
A communication interface (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 76-89, and associated figures, network adapter, bus, etc., as well as all below citations that discuss communications via any interface, for example); and
A processor, configured to (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 76-89, and associated figures, processor, CPU, etc., as well as all below citations that discuss the below processing, for example):
Run a request destination application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, and associated figures; any application, such as a vServer, server application, web server application, etc., for example); and
Without using the request destination application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; the above is not used for the below, for example):
Receive a message belonging to an access request or to a response to the access request, the access request originating from a request origin device and directed to the request destination application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 
Subsequently to receiving the message, forward the message, via the communication interface, to a traffic management server before communicating the message to a destination of the message (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; cache redirection, redirection to parallel device, or the like, for example);
Subsequently to forwarding the message, receive the message from the traffic management server (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; receiving the message back from the parallel device or cache, for example); and
Subsequently to receiving the message from the traffic management server, communicate the message to the destination of the message (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; forwarding to the a destination, such as client or server, for example).  
Regarding Claim 20,

Regarding Claim 2,
Agarwal discloses that the message belongs to the access request, such that the destination of the message is the request destination application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; appliance may be part of server, server may be part of appliance, both together meet the apparatus, vServer on appliance, or the like, is destination for a request from the client, for example).  
Regarding Claim 21,
Claim 21 is a method claim that corresponds to apparatus claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Agarwal discloses that the message belongs to the response to the access request, such that the destination of the message is the request origin device (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; appliance may be part of client, client may be part of appliance, client may act as server for another client, multiple appliances (one for client side, one for server side), with response from server, for example).  
Regarding Claim 22,

Regarding Claim 4,
Agarwal discloses that the processor is configured to forward the message by executing software that is not specialized for forwarding to the traffic management server (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; the redirecting is not specialized for a single traffic management server, for example).  
Regarding Claim 23,
Claim 23 is a method claim that corresponds to apparatus claim 4 and is rejected for the same reasons.  
Regarding Claim 6,
Agarwal discloses that the software includes a destination network address translator, and wherein the processor is configured to, using the destination network address translator, set a destination IP address in the forwarded message to an IP address of the traffic management server (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, and associated figures; redirecting via NAT using MAC and/or IP addresses, setting destination IP addresses in every packet, etc., for example).  
Regarding Claim 25,

Regarding Claim 7,
Agarwal discloses that the processor is further configured to open a VPN tunnel with the traffic management server, and wherein the processor is configured to forward and receive the message through the VPN tunnel (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 97, 105-107, 111-116, 125, 162-164, 188, 227-237, 252, 253, 270-280, and associated figures; VPN/SSL, packet processor used to communicate VPN/SSL processed packets with the parallel device, cache device, etc., as examples).  
Regarding Claim 26,
Claim 26 is a method claim that corresponds to apparatus claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Agarwal discloses that the access request includes an authentication request, and wherein the request destination application includes a directory application (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 63-74, 227-237, 252, 253, 270-280, 284, and associated figures; authentication request, possibly with credentials, and active directory, for example).  
Regarding Claim 27,

Regarding Claim 10,
Agarwal disclose that the processor is configured to forward the message by executing network layer software (Exemplary Citations: for example, Abstract, Paragraphs 41-60, 64-74, 227-237, 252, 253, 270-280, 284, and associated figures; network layer communicating, for example).  
Regarding Claim 29,
Claim 29 is a method claim that corresponds to apparatus claim 10 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Brubacher (U.S. Patent Application Publication 2004/0249907).
Regarding Claim 5,
Agarwal does not explicitly disclose that the software includes RRAS software.  

Regarding Claim 24,
Claim 24 is a method claim that corresponds to apparatus claim 5 and is rejected for the same reasons.  

Claims 9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Sancheti (U.S. Patent Application Publication 2017/0244730).
Regarding Claim 9,
Agarwal does not appear to explicitly disclose that the request destination application is selected from the group of applications consisting of a Kerberos Key Distribution Center, an NTLM authentication 
Sancheti, however, discloses that the request destination application is selected from the group of applications consisting of a Kerberos Key Distribution Center, an NTLM authentication handler, a Netlogon authentication handler, and a LDAP directory application (Exemplary Citations: for example, Paragraphs 8, 9, 43, 48-51, 56, 59, 62, 63, 70, 73-77, 80, 86-101, and associated figures; Kerberos KDC, NTLM, NETLOGON, LDAP, as examples).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the network communication inspection techniques of Sancheti into the redirection system of Agarwal in order to detect and prevent attacks and unwanted activities, protect authentication based network resources, allow for use of numerous additional authentication techniques, and/or to increase security in the system.  
Regarding Claim 28,
Claim 28 is a method claim that corresponds to apparatus claim 9 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432